Citation Nr: 1756236	
Decision Date: 12/06/17    Archive Date: 12/15/17

DOCKET NO.  04-15 862	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a bilateral ankle disability.

2.  Entitlement to service connection for a neck disability.

3.  Entitlement to service connection for a back disability.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

E. F. Brandau, Associate Counsel


INTRODUCTION

The Veteran has active duty service in the United States Army from May 1968 to April 1970.  He served in the Republic of Vietnam.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a December 2003 rating decision by the Department of Veterans Affairs (VA) Regional Office.  

The Board previously remanded these issues in August 2009, August 2011, April 2013, November 2014, and March 2017.

In March 2014 the Veteran testified before the undersigned Veterans Law Judge at the RO.  A transcript of the hearing was prepared and added to the record.  


FINDINGS OF FACT

1.  The probative, competent evidence is against a finding that the Veteran's bilateral ankle disability is related to active duty service or to another service-connected disability.

2.  The probative, competent evidence is against a finding that the Veteran's neck disability is related to active duty service or to another service-connected disability.

3.  The probative, competent evidence is against a finding that the Veteran's back disability is related to active duty service or to another service-connected disability.  


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for a bilateral ankle disability have not been met.  38 U.S.C. §§ 1110, 5107 (West 2012); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.310 (2017).  

2.  The criteria for entitlement to service connection for a neck disability have not been met.  38 U.S.C. §§ 1110, 5107; 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.310.  

3.  The criteria for entitlement to service connection for a back disability have not been met.  38 U.S.C. §§ 1110, 5107; 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.310.  
 

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C. § 1110; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a chronic condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331, 1340 (Fed. Cir. 2013) (holding that only conditions listed as chronic diseases in 38 C.F.R. § 3.309(a) may be considered for service connection under 38 C.F.R. § 3.303(b)).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).
	
Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).  

Moreover, where a veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, and a chronic disability such as arthritis becomes manifest to a degree of 10 percent within one year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C. §§ 1101, 1112, 1113, 1137 (West 2012); 38 C.F.R. §§ 3.307, 3.309 (2017).  

Establishing service connection on a secondary basis requires evidence to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439 (1995) (en banc) (additional disability resulting from aggravation of a nonservice-connected disorder by a service-connected disorder is also compensable under 38 C.F.R. §3.310).

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate each claim and what the evidence in the claims file shows, or fails to show, with respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA.  VA shall consider all information and medical and lay evidence of record.  Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Veteran essentially contends that he developed his ankle, back, and neck disabilities during his active service, resulting in his current disabilities.  

Specifically, he has contended that these disabilities stem from his service-connected pes planus.  He contended that he sprained his ankle during service but that he bore the pain and did not report it for fear of being dishonorably discharged.  He also reported that his neck began bothering him when he woke up one morning and every slight movement caused him neck pain.  He testified that he was sent in a medivac at that time to the hospital.  The Veteran has reported that he has since developed a spinal disability, and that his back pain radiates down to his legs.    

As an initial matter, the Board notes that the Veteran has been diagnosed during the course of the appeal with degenerative disc disease of the cervical spine, and degenerative arthritis of the lumbar spine.  He has also sought treatment at VA for bilateral ankle pain.  Accordingly, the first criterion for establishing service connection has been met.  The question becomes whether these disabilities are related to service or to another service-connected disability.

As it pertains to the ankles, the Veteran was treated for sprained ankles during service in May 1968.  There was a notation that the Veteran had flat feet and sprained ankles, with a little swelling but no discoloration.  He was prescribed arch supports.  As it pertains to the neck, the Veteran reported that he had a crick in the neck in February 1970, and that any movement of the head hurt and that coughing hurt.  He asserted that his pain was not controlled by medication.  For both of these disabilities the Board finds that the symptoms were temporary because his separation examination in April 1970 was normal.  During his clinical evaluation at separation his spine was noted to be normal and the feet were noted to be normal.  There was no notation of any ongoing symptoms, and the Veteran was found to be qualified for separation.  

As it pertains to the back disability, there is no evidence of any symptoms of, or treatment for a spinal disability during service.  The Veteran did not allege having back pain, and there were no symptoms that would have led to back pain.  His separation examination did not mention any difficulties with the spine, and his physical examination was normal.  Moreover, the Veteran did not report any of these disabilities during his Report of Medical History at separation from service.  

The Veteran's first documented treatment for the ankles was in 2003, when he reported having chronic joint pain in the ankles that was controlled with medication.  The Veteran's first documented treatment for the neck was in 2005, when he reported that his neck pain began in 1968.  He was prescribed chiropractic treatment.  The Veteran began having back pain as a result of his neck pain around this time as well.  

Despite the Veteran's allegations of chronic pain, there is a gap in treatment of approximately 30 years between separation from service and when he first sought treatment for his disabilities.  

As there is no competent evidence of chronic arthritis in the ankles, neck, or spine in service or within one year following discharge from service, competent evidence linking the current condition with service or to another service-connected disability is required to establish service connection.  

In August 2012 the Veteran underwent VA examination in connection with his neck disability claim, and at the time he was diagnosed with acute cervical myositis, cervical degenerative disc disease, and cervical spondylosis.  At the time the Veteran reported that he was admitted to the hospital for pain management for the neck during service, and that he had chronic, intermittent, and progressively worsening neck pain since then.  During the range of motion testing the Veteran had some reduced range of motion in the lumbar spine with tenderness, but his strength, sensation, and reflexes were normal.  At the conclusion of the examination, the VA examiner opined that the Veteran's neck disability was less likely than not incurred in or caused by the claimed in-service event, injury, or illness.  In making this determination the VA examiner reasoned that the Veteran's neck injury during service was acute and that his separation examination was normal.  He concluded that it was more likely than not that the Veteran's cervical spine disability was due to chronic degenerative changes associated with aging.  

More recently in June 2017 the Veteran underwent VA examination in connection with all of the claims presently on appeal.

During the Veteran's VA examination for the ankles, he was diagnosed with a bilateral ankle sprain.  At the time the Veteran reported that his ankle pain had worsened since service and that he currently had pain, stiffness, and swelling that were relieved by medication.  He asserted that he had difficulty in long distance walking.  During the physical examination the Veteran had a reduced range of motion in the ankles but normal strength.  There was no evidence of instability in either ankle or evidence of pain on passive range of motion testing.  At the conclusion of the examination the VA examiner opined that it was less likely than not that the Veteran's bilateral ankle disability was incurred in or caused by an in-service event or injury.  In making this determination the VA examiner noted that the Veteran's ankle injury did not cause any residual or chronic disability and there was no evidence of a disability at separation from service.  

Moreover, the VA examiner noted that the Veteran's VA examination findings showed minimal abnormality other than decreased range of motion; she indicated that there was no evidence of a chronic disability.  

The VA examiner also opined that it was less likely than not that the Veteran's ankle disability was proximately due to or the result of the Veteran's service-connected pes planus.  As rationale the VA examiner noted that the Veteran's ankle injury did not cause a permanent disability during service and there was no correlation to flat feet made during service.  The VA examiner also noted that the Veteran's only abnormality was a decreased range of motion in the foot which would be associated with pes planus.  The VA examiner also cited that the Veteran's ankle injury was temporal as rationale as to why the Veteran's ankle disability was not aggravated beyond its natural progression by an in-service event, illness, or injury.  The VA examiner concluded that the ankle disability was aggravated because of aging rather than as opposed to an injury incurred during military service.    

During the Veteran's second neck VA examination he was diagnosed with degenerative disc disease of the cervical spine, and the Veteran reported having neck pain since service.  During the physical examination the Veteran had a reduced range of motion with pain, but his sensation was normal and there was no evidence of radiculopathy.  The VA examiner ultimately opined that the Veteran's neck disability was less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  In making this determination the VA examiner noted that the Veteran's neck injury during service was not chronic and did not result in a permanent residual disability, and that the cervical degenerative disc disease was due to aging as opposed to treatment from a neck sprain in service.  The VA examiner also opined that the Veteran's neck disability was less likely than not proximately due to or the result of the Veteran's service-connected pes planus.  In making this determination the VA examiner noted that the feet and neck were separate anatomical areas, and that there was no evidence of a correlation between the neck sprain and pes planus during service, and she concluded that the Veteran's cervical spine disability was more likely secondary to aging.  The VA examiner again noted that the Veteran's cervical spasm in service was temporary and did not have any further complaints or treatment and did not lead to a permanent residual disability as rationale for why the neck disability was not aggravated beyond its natural progression by an in-service injury, event, or illness.  Once again, the VA examiner concluded that the neck disability was more likely due to aging.  

During the Veteran's spinal VA examination he was diagnosed with degenerative arthritis of the spine, and he reported that the back pain was due to his feet during training.  He asserted that the back pain continued since separation, and that it had increased in severity.  In the range of motion testing the Veteran had a reduced range of motion in the spine, but there was no decrease in sensation and he did not have evidence of radiculopathy or ankylosis.  The VA examiner opined that the Veteran's spinal condition was less likely than not incurred in or caused by a claimed in-service injury, event, or illness.  In making this determination the VA examiner noted that the Veteran had no injury or treatment for a back disability during service, and there was no evidence of a chronic condition.  The VA examiner also noted that the Veteran's spinal disability was less likely than not proximately due to or the result of the Veteran's service-connected condition.  She once again noted that there was no evidence of a back disability during service, and that the spinal x-rays showed mild degenerative joint disease more likely associated with aging as opposed to flat feet.  The lack of in-service treatment for the spine was the rationale for why a spinal disability was not aggravated beyond its natural progression by an in-service injury, event, or rationale.  The VA examiner concluded that the spinal disability was aggravated because of aging as opposed to an injury incurred during service as documented by the service treatment records and examination from April 2017.  

In reviewing the sum of the evidence, the Board affords great weight to the VA examiners' opinions, when viewed together.  Both VA examiners reviewed the service treatment records and patient history and performed a physical examination of the Veteran.  Additionally, all the opinions are supported by sound rationale with references to the service treatment records.  The Board notes that despite the Veteran's acute neck and ankle injuries during service, these appeared to be short-term because they were not noted at separation from service; as noted, his separation examination was normal.  While the Veteran reported that he was afraid to report these disabilities at separation, there is no evidence of documented treatment for these disabilities after separation for approximately 30 years.  Overall, the Veteran has not presented evidence of any chronic disabilities either due to service or to another service-connected disability which would suggest a nexus for entitlement to service connection.  

While the Veteran believes that his current ankle, neck, and spinal disabilities are related to service, as a lay person, the Veteran has not shown that he has specialized training sufficient to render such an opinion.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  In this regard, the diagnosis and etiology of arthritis of the ankles, neck, and spine are matters not capable of lay observation, and require medical expertise to determine.  Accordingly, his opinion as to the diagnosis or etiology of his ankles, neck, and spinal disabilities are not competent medical evidence.  Moreover, whether the symptoms the Veteran experienced in service or following service are in any way related to his current disability is also a matter that also requires medical expertise to determine.  See Clyburn v. West, 12 Vet. App. 296, 301 (1999) ("Although the veteran is competent to testify to the pain he has experienced since his tour in the Persian Gulf, he is not competent to testify to the fact that what he experienced in service and since service is the same condition he is currently diagnosed with.").  Thus, the Veteran's own opinion regarding the etiology of his current ankles, neck, and spinal disabilities are not competent medical evidence.  The Board finds the opinions of the VA examiners to be significantly more probative than the Veteran's lay assertions.

In making this determination the Board has considered the applicability of the benefit of the doubt doctrine.  However, as a preponderance of the evidence is against the Veteran's claims, that doctrine is not for application and service connection must be denied.  38 U.S.C. § 5107; Gilbert, 1 Vet. App. 49.

Duty to Notify or Assist

As noted above, this case has undergone extensive development:  The Board previously remanded these issues in August 2009, August 2011, April 2013, November 2014, and March 2017.  In this regard, the Board apologies for the delays in the full adjudication of this case.  Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

ORDER

Entitlement to service connection for a bilateral ankle disability is denied.

Entitlement to service connection for a back disability is denied.

Entitlement to service connection for a neck disability is denied.  


JOHN CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


